Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 21 were considered.

Response to Amendment
2.	This action is in response to communication filed on 02/24/2022.
a. Claims 1-9, and 10-21 are pending in this application.
b. Claims 1, 3-8, 10-11, 13-16, and 18-19 has been amended.
c. Claims 9 has been canceled.
d. Claim 21 has been added.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 9-16 of REMARKS, filed on 02/24/2022,
with respect to Claim Rejections - 35 USC § 103 have been fully considered but
are moot because the new ground of rejection does not rely on any reference
applied in the prior rejection of record for any teaching or matter specifically
challenged in the argument. Applicant argues in substance:
a. “The Office Action correlates the recited claim feature with "payment scheme associating the communication identifier of group with payment scheme corresponding to the communication identifier of the group." Id. However, the cited portions of Ye merely describe that a communication identifier is "an identity identifier such as an account number or communication number[.]" Ye, [0035]. An "identity identifier such as an account number or communication number" cannot and does not render obvious Applicant's recited "third party resource provider identifier."” (Remarks, page 11)
Above remarks relates to claim 1 limitation “a third party resource integration interface comprising the third party resource provider identifier”. This limitation is disclosed by Ye in [34-35]. It discloses that the acquiring of the payment scheme of the conversation group includes acquiring a communication identifier of the conversation group from the group payment request, and searching for the payment scheme corresponding to the communication identifier of the conversation group saved in a server in advance according to the communication identifier of the conversation group (i.e. payment scheme associating the communication identifier of group with payment scheme information corresponding to the communication identifier of the group). Also, it discloses that the communication identifier may be account number or communication number. [121] further elaborates on account number which is associated with bank. Therefore, Ye sufficiently discloses above limitation. 
Regarding above remarks “an "identity identifier such as an account number or communication number" cannot and does not render obvious Applicant's recited "third party resource provider identifier."”, Examiner disagrees. Application specification in [55] describes that the term "third party resource provider identifier" refers to data by which a third party resource provider that provides a third party resource in a group-based communication system may be identified. In Ye, account number relates to the bank and therefore is a data that helps to associate payment through conversation group as described in [34-35, 121]. Since Ye teaches account number which is a "third party resource provider identifier", Examiner disagrees with above remarks. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 10-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2016/0117670 A1) in view of Ye et al. (US 2019/0156312 A1, hereinafter Ye) further in view of Menezes et al. (US 2019/0207899 A1, hereinafter Menezes) further in view of Panchapakesan et al. (US 2017/0373995 A1, hereinafter Panchapakesan).

Regarding claim 1, Davis teaches an apparatus for managing integration of a third party resource in a group-based communication system (fig. 1(108)), the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
generate a third party resource integration interface ([128-129, 183-185]: Upon selection of a quick send amount, the user interface manager 206 can provide a payment interface that does not include the communication thread. The network system 204 can use a network identifier (e.g., username or other ID) to lookup a user profile for the user in the user profile database 240 to determine if the user profile has a payment credential associated therewith (i.e. generate payment interface which is a third party resource as shown in fig. 1(115)); and 
cause rendering of the third party resource integration interface in a group-based communication interface ([129]: The network application 204 can cause the communication manager 230 to send the prompt 308 prior to proceeding with the payment transaction as shown in the flow of FIG. 3A-3D. [185-188]: In addition to presenting the payment interface 456 of FIG. 4G upon a user selecting a quick send selectable element 430 e-430 h, the user interface manager 206 can also provide the payment interface 456 of FIG. 4G. (i.e. providing third party interface in group chat, here identifier of participant is the group identifier)), wherein the third party resource integration interface is engageable to cause receiving of a third party resource integration user confirmation ([130, 203]: Upon receiving the prompt 308 to provide a payment credential, the user can ignore or close the prompt 308, which can cause the network application 204 to resend the prompt 308 after a predetermined amount of time, in response to a predetermined trigger (e.g., the next time the sender logs into the client application 202) (i.e. interface is engageable)), and wherein the third party resource integration user confirmation comprises a third party user account identifier ([130-132]:  In any event, the sender can enter payment credential information 310 using the sender client device 104 a. The sender client device 104 a can send 312 the payment credential information 310 to the network application 204. Payment tokens generated by the network application 204, can allow for validation of a payment request. [136]: Upon the network application 204 validating the sender/payment credential, the network application 204 can generate a transaction ID 318, as illustrated in FIG. 3A (i.e. adding of payment method to the third party resource provides confirmation, here payment token explained in [131] is the third party user account identifier)).  
Davis however does not explicitly disclose receive a workspace creation request from a client device associated with a first user profile identifier, wherein the first user profile identifier is associated with a third party resource provider identifier; generate and store, in response to receiving the workspace creation request, a group identifier associated with a new workspace and associated with the third party resource provider identifier; a third party resource integration interface comprising the third party resource provider identifier; communication interface associated with the group identifier. 
Ye teaches a group identifier associated with the third party resource provider identifier ([34-35, 121]: The acquiring the payment scheme of the conversation group includes: acquiring a communication identifier of the conversation group from the group payment request, and searching for the payment scheme corresponding to the communication identifier of the conversation group saved in a server in advance according to the communication identifier of the conversation group (i.e. payment scheme associating the communication identifier of group with payment scheme corresponding to the communication identifier of the group));
a third party resource integration interface comprising the third party resource provider identifier ([34-35, 121]: the acquiring the payment scheme of the conversation group includes: acquiring a communication identifier of the conversation group from the group payment request, and searching for the payment scheme corresponding to the communication identifier of the conversation group saved in a server in advance according to the communication identifier of the conversation group (i.e. payment scheme associating the communication identifier of group with payment scheme information corresponding to the communication identifier of the group)); and 
communication interface associated with the group identifier ([46]:  according to the communication identifier of the instant conversation group, the group payment message is posted as a group message (i.e. payment interface is associated with the group)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified David to incorporate the teachings of Ye and a group identifier associated with the third party resource provider identifier, a third party resource integration interface comprising a third party resource provider identifier associated with the group identifier and communication interface associated with the group identifier. One of ordinary skilled in the art would have been motivated to combine the teachings in order to setup payment scheme of the conversation group (Ye, [34]).
Davis in view of Ye however does not explicitly disclose receive a workspace creation request from a client device associated with a first user profile identifier, wherein the first user profile identifier is associated with a third party resource provider identifier; generate and store, in response to receiving the workspace creation request, a group identifier associated with a new workspace 
	Menezes teaches receive a workspace creation request from a client device associated with a first user profile identifier ([182]: receiving a group messaging conversation creation request for the group messaging conversation, the group messaging conversation creation request indicating two or more participants in the group messaging conversation (i.e. receive group message creation request with participant identifier)); 
	generate and store, in response to receiving the workspace creation request, a group identifier associated with a new workspace ([182]: generating the uniquely-assigned group messaging conversation identifier in response to the group messaging conversation creation request; and storing a group messaging conversation state in a group messaging conversation record storage system based on indexing the group messaging conversation state with the group messaging conversation identifier (i.e. generate and store group message information)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified David in view of Ye to incorporate the teachings of Menezes and receive a workspace creation request from a client device associated with a first user profile identifier, generate and store a group identifier associated with a new workspace. One of ordinary skilled in the art would have been motivated to combine the teachings in order to record group messaging conversation state (Menezes, [182]).
David in view of Ye and Menezes however does not teach wherein the first user profile identifier is associated with a third party resource provider identifier. 
	Panchapakesan teaches wherein the first user profile identifier is associated with a third party resource provider identifier ([41]: User data 217 can include information about client devices 206 that are associated with a user account of the user, enterprise resources to which a particular user has access, such as email. [60]: An email service profile 230 may be associated with a third-party service 209 that comprises a social media service (e.g., Facebook®) (i.e. user data is associated with third party service identifier, here third party service identifier is name of company “Facebook”)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis in view of Ye and Menezes to incorporate the teachings of Panchapakesan and wherein the first user profile identifier is associated with a third party resource provider identifier. One of ordinary skilled in the art would have been motivated to combine the teachings in order to associate client with management service (Panchapakesan, [41]).

Regarding claim 2, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 1.
David further teaches wherein the third party resource provider identifier is previously associated with another group identifier associated with the first user profile identifier ([187-188]: Referring again to FIG. 4H, according to one or more embodiments, the payment interface 456 can include a payment credential element 458. If a user desires to use another payment credential or add a payment credential, the user can select the payment credential element 458. In response to a selection of the payment credential element 458, the user interface manager 206 can provide a selection interface that allow the user to select other payment credentials on file (i.e. the payment interface is previously associated with another identifier associated with the user)).  

Regarding claim 3, David in view of Ye and Menezes teaches the apparatus of claim 1.
Ye further teaches wherein the third party resource identified by the third party resource provider identifier is integrated within the group-based communication system and utilized in one or more other workspaces associated with a first organization identifier associated with the first user profile identifier ([47-48]: When a communication terminal of the conversation group invokes the group payment message, a server determines whether its communication identifier is a communication identifier of a payer, and if yes, confirming with the communication terminal of the payer. When a communication terminal of the conversation group invokes the group payment message, a server determines whether its communication identifier is a communication identifier of a payer defined by the payment scheme. For example, the payment scheme is that a payer is determined according to a preset payment order and a payment history record (i.e. payment scheme is associated with group communication and payer identifier in different workspaces)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified David in view of Ye, Menezes and Panchapakesan to further incorporate the teachings of Ye and third party resource provider identifier is integrated within the group-based communication system and utilized in workspaces associated with an organization identifier associated with the first user profile identifier. One of ordinary skilled in the art would have been motivated to combine the teachings in order to setup payment scheme of the conversation group (Ye, [34]).

Regarding claim 4, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 1.
David further teaches wherein the third party resource integration interface is configured to, when engaged, render a description associated with the third party resource provider identifier ([130]: Upon receiving the prompt 308 to provide a payment credential, the user can ignore or close the prompt 308, which can cause the network application 204 to resend the prompt 308 after a predetermined amount of time (e.g., the next time the sender logs into the client application 202). In any event, the sender can enter payment credential information 310 using the sender client device 104 a (i.e. payment page is displayed upon user accepting/selecting an option, here payment page is the description)).  

Regarding claim 10, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 1.
David further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
	upon receiving the third party resource integration user confirmation ([189-190]: In the event the sender is not associated with a registered payment credential, the user interface manager 206 can present a credential user interface 434 that allows the sender to register a payment credential. Upon selecting entering the payment information, the messaging handler 212 can send the payment credential information to the network application 206 for storage a payment credential. ), transmit, to a third party resource provider associated with the third party resource provider identifier, a third party user account integration request comprising the third party user account identifier ([190]: upon selecting entering the payment information, the messaging handler 212 can send the payment credential information to the network application 206 for storage a payment credential); and 
	receive, from the third party resource provider associated with the third party resource provider identifier, a third party resource integration provider confirmation comprising a third party resource access token ([191-193]: The client application 202 can provide to the sender an option to use a PIN or other shortcut for processing future payment transactions. For future payment transactions, the system 100 can present a PIN input interface by which the sender can input the PIN.).

Regarding Claims 11-14, 20 and 21, they do not teach or further define over claims 1-4, 10 and 1 respectively. Therefore, claim 11-14, 20 and 21 are rejected for the same reason as set forth above in claims 1-4, 10 and 1 respectively.

Regarding claim 19, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 11.
David in view of Ye and Menezes however does not teach wherein a second user profile identifier is previously associated with an email address associated with the third party resource provider identifier. 
	Panchapakesan further teaches wherein a second user profile identifier is previously associated with an email address associated with the third party resource provider identifier ([41]: User data 217 can include information about client devices 206 that are associated with a user account of the user, enterprise resources to which a particular user has access, such as email).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis in view of Menezes to incorporate the teachings of Panchapakesan and user profile identifier is associated with an email address. One of ordinary skilled in the art would have been motivated to combine the teachings in order to associate client with management service (Panchapakesan, [41]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ye and Menezes further in view of Ricci et al. (US 2016/0313730 A1, hereinafter Ricci).

Regarding claim 5, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 4.
David in view of Ye, Menezes and Panchapakesan however does not teach wherein the description further comprises data representing one or more access rights comprising one or more of: a first right to transmit a third party resource access token, a second right to transmit group-based communication message, a third right to access one or more email addresses associated with one or more user identifiers associated with the new workspace, or a fourth right to access information regarding one or more group-based communication channels associated with a second user profile.
	Ricci teaches wherein the description further comprises data representing one or more access rights comprising one or more of: a first right to transmit a third party resource access token, a second right to transmit group-based communication message, a third right to access one or more email addresses associated with one or more user identifiers associated with the new workspace, or a fourth right to access information regarding one or more group-based communication channels associated with a second user profile ([284]: User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc. In one example, a user account may allow access to certain settings for a particular user, while another user account may deny access to the settings for another user, and vice versa.  The access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (i.e. description having access permissions)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified David in view of Ye, Menezes and Panchapakesan to incorporate the teachings of Ricci and description comprising access permissions. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to allow access based on user priority (Ricci, [284]).

Regarding Claim 15, they do not teach or further define over claim 5. Therefore, claim 15 is rejected for the same reason as set forth above in claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Ye, Menezes and Panchapakesan further in view of Fullagar et al. (US 2010/0332595 A1, hereinafter Fullagar).

Regarding claim 6, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 3.
David in view of Ye, Menezes and Panchapakesan however does not teach wherein the third party resource provider identifier is provided based on one or more of: first usage statistics of first third party resources associated with the first organization identifier, second usage statistics of second third party resources associated with one or more organizations similar to an organization identified by the first organization identifier, a general usage statistics.
	Fullagar teaches wherein the third party resource provider identifier is provided based on one or more of: first usage statistics of first third party resources associated with the first organization identifier, second usage statistics of second third party resources associated with one or more organizations similar to an organization identified by the first organization identifier, a general usage statistics ([110]: In step 710, if it is determined that the resource is popular (using processing and functionality previously described), then the first server obtains the resource and serves it to the client (i.e. resource is provided based on popularity)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified David in view of Ye, Menezes and Panchapakesan to incorporate the teachings of Fullagar and third party resource provider identifier is provided based on usage statistics. One of ordinary skilled in the art would have been motivated to combine the teachings in order to server resource to the client (Fullagar, [110]).

Regarding Claim 16, they do not teach or further define over claim 6. Therefore, claim 16 is rejected for the same reason as set forth above in claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Ye, Menezes and Panchapakesan further in view of Itzhak (US 2010/0057566 A1).

Regarding claim 7, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 1.
David in view of Ye, Menezes and Panchapakesan however does not teach wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: record a number of interactions with the third party resource integration interface that indicates a third party resource integration user dismissal.
	Itzhak teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: record a number of interactions with the third party resource integration interface that indicates a third party resource integration user dismissal ([55]: Server 110 may store and compile a usage history for each advertisement 190.  The usage history for each advertisement 190 may include an absolute value, rate or frequency in which users select each advertisement layer and the advertisement as a whole, and/or the number of clicks on the last layer. If a user spends less than a predetermined period of time (e.g., 15 seconds) on web page 
160, the record of the advertisement spot may be removed from the advertisement usage history (i.e. record usage history for removing the advertisement)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified David in view of Ye, Menezes and Panchapakesan to incorporate the teachings of Itzhak and record a number of interactions with the third party resource. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store and compile a usage history (Itzhak, [55]).

Regarding Claim 17, they do not teach or further define over claim 7. Therefore, claim 17 is rejected for the same reason as set forth above in claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Ye, Menezes and Panchapakesan further in view of La Fetra (US 2006/0053384 A1, hereinafter La Fetra).

Regarding claim 8, David in view of Ye, Menezes and Panchapakesan teaches the apparatus of claim 3.
David in view of Ye, Menezes and Panchapakesan however does not teach wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: identify a second organization identifier with an organization similarity score higher than a pre-defined threshold between the first organization identifier and the second organization identifier; access a third party resource usage map associated with the second organization identifier to identify a most-utilized third party resource identifier associated with the second organization identifier; store the most-utilized third party resource identifier as the third party resource provider identifier.
La Fetra teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
	identify a second organization identifier with an organization similarity score higher than a pre-defined threshold between the first organization identifier and the second organization identifier ([20-22]: the GUI 100 provides means to promote selected business partners' interests.  For instance, in one embodiment, the GUI 100 provides space for a selected business partner to prominently display their name, or to advertise their name in a banner (i.e. determine the organizations where the resource is used)); 
access a third party resource usage map associated with the second organization identifier to identify a most-utilized third party resource identifier associated with the second organization identifier ([20-21]: the GUI may accumulate statistics on the number of user-defined links and categories, without gathering data regarding the specifics of the content. Business partners can utilize these statistics to evaluate the effectiveness of their products and advertisement campaigns (i.e. identify the resources most used for multiple organizations)); 
store the most-utilized third party resource identifier as the third party resource provider identifier ([20-21]: Business partners can utilize these statistics to evaluate the effectiveness of their products and advertisement campaigns (i.e. save information of the resource for organizations to use)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis in view of Ye and Menezes to incorporate the teachings of La Fetra and identify organizations, access a third party resource usage, and store the most-utilized third party resource. One of ordinary skilled in the art would have been motivated to combine the teachings in order to measure most frequently used applications and promote selected business (La Fetra, [20-22]).

Regarding Claim 18, they do not teach or further define over claim 8. Therefore, claim 18 is rejected for the same reason as set forth above in claim 8.

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Peled et al., US 2018/0246623 A1: SECURE TRANSACTION INTERFACES.
b. Cohen et al., US 2019/0190860 A1: SYSTEMS AND METHODS FOR INVISIBLE IDENTIFICATION OF AGENTS PARTICIPATING IN ON-LINE COMMUNICATION SESSIONS.
	c. Lane et al., US 2016/0342571 A1: UNIFIED MESSAGING PLATFORM AND INTERFACE FOR PROVIDING INLINE REPLIES.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453